Citation Nr: 0526618	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to June 12, 2003, for right knee synovitis and advanced 
arthritis, status post patellar dislocation.

2.  Entitlement to a separate 10 percent evaluation for 
instability of the right knee, prior to July 18, 2002.  

3.  Entitlement to an increased evaluation for total right 
knee arthroplasty, history of arthritis, and chronic 
synovitis with patellar dislocation postoperative 
reconstruction, rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING

Appellant

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1973 to November 
1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

The appellant was afforded a travel Board hearing before the 
undersigned Veteran Law Judge in June 2005.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to June 12, 2003, right knee synovitis and advanced 
arthritis, status post patellar dislocation resulted in right 
knee pain with minimal limited range of motion and additional 
functional loss due to pain and weakness in flexion and 
extension.  

2.  Instability of the right knee was not shown prior to July 
18, 2002.  

3.  From August 1, 2004, the total right knee arthroplasty, 
with a history of arthritis an chronic synovitis with 
patellar dislocation post operative reconstruction resulted 
in chronic residuals consisting of severe painful motion or 
weakness in the right knee.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for limitation of right knee flexion due to a right 
knee injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2004); VAOPGCPREC 9-2004.

2.  A 10 percent rating for functional impairment of 
extension of the right knee due to a right knee injury is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2004); 
VAOPGCPREC 9- 2004.

3.  The criteria for a separate rating for right knee 
instability, prior to July 18, 2002, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).

4.  As of August 1, 2004, the criteria for a 60 percent 
rating for total right knee arthroplasty, with a history of 
arthritis and chronic synovitis with patellar dislocation 
post operative reconstruction have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability, which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Limitation of flexion 
and extension may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion. 38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension is rated 0 percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, and 40 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling. Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Other knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint. Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent. Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted. Where there is intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to Diagnostic Codes 5256, 5261 or 5262. The 
minimum evaluation is 30 percent. 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

The AOJ has assigned a staged rating, that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In November 2001, the appellant filed a claim for an 
increased rating for a right knee disability, which was rated 
as 10 percent disabling.  The AOJ continued the 10 percent 
rating and assigned a separate 10 percent evaluation for 
instability of the right knee from July 18, 2002 to June 12, 
2003.  A temporary total rating was assigned from June 12, 
2003 under 38 C.F.R. § 4.30, and a 30 percent evaluation was 
assigned from August 1, 2004 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The Board notes that in regard to the 
temporary total rating, while the AOJ did not determine that 
there had been improvement, such is not contemplated in 
association with an evaluation based on 38 C.F.R. § 4.30.  
See 3.105(e).  

Based on the above, the issues in this case are whether a 
rating in excess of 10 percent is warranted prior to June 12, 
2003, whether a separate rating for instability is warranted 
prior to July 18, 2002, and whether the appellant's right 
knee arthroplasty warrants an evaluation in excess of 30 
percent.  The Board notes that it is reasonable to conclude 
that the period of time during which a total rating was 
assigned is not on appeal, although the facts during this 
period of time have been considered by the Board.

Prior to June12, 2003

The appellant's right knee disability was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5020 for synovitis and advanced arthritis, S/P patellar 
dislocation.  Essentially, the appellant had degenerative 
joint disease of the right knee, with range of motion, at 
worst, of 3 to 110 degrees.  The Board notes that range of 
motion of the right knee in July 2002 was 0 to 120 degrees.  
The October 2000 VA examiner noted full range of motion with 
no extensor lag.  His knee was noted to track well in the 
groove in November 2001, and there was no atrophy noted in 
April 2002.  The July 2002 VA examiner noted mild to moderate 
degenerative joint disease of the right knee.  Under 5020, a 
higher evaluation is not warranted based on actual limitation 
of motion  

In consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
however, the Board finds the appellant's right knee 
disability approximates the criteria for a 20 percent 
evaluation based on additional limitation of function.  The 
April and July 2002 VA examiners specifically stated that 
during flare ups of pain there was an additional loss of 
motion of 15 to 20 degrees in flexion, moderately severe 
alteration in gait, and moderately severe alteration in 
endurance and ambulatory capabilities.  
Based upon the August 2002 rating decision, it appears that 
the 10 percent evaluation was based upon the presence of 
periarticular pathology productive of painful motion.  It 
would also contemplate limitation of flexion to 45 degrees.  
A separate rating for limitation of extension and for 
limitation of flexion may be assigned. VAOPGCPREC 9-2004.  In 
order to warrant an increased rating, there would have to be 
the functional equivalent of limitation of flexion to 30 
degrees.  The July 2002 VA examination disclosed actual 
flexion to 120 degrees.  The April 2002 VA examination 
disclosed flexion to 110 degrees.  Even when the Board 
accepts additional limitation of flexion due to pain or 
weakness, the loss of an additional 20 degrees results in 
remaining function greater than 30 degrees of flexion.  
Accordingly, an increased rating based upon the functional 
equivalent of limitation of flexion is not warranted.  
However, impairment of extension must also be considered.  

In July 2002, one examiner noted restrictions in going up 
stairs due to pain.  In April 2002, extension was to 0 
degrees, but there was 3+ crepitus, tenderness, and effusion.  
In November 2000, an examination disclosed extension limited 
to 3 degrees.  Based upon the cumulative evidence, the Board 
concludes that there is some functional limitation of 
extension due to pain and a separate 10 percent evaluation is 
warranted.  38 C.F.R. § 4.59.  

The appellant has been assigned a separate evaluation from 
July 18, 2002, based on VA examination in July 2002 noting 
instability.  On VA examination in April 2002, no lateral 
medial or anterior posterior instability was specifically 
noted.  Thus, a separate 10 percent evaluation is not 
warranted prior to July 2002.  This finding is consistent 
with a November 2001 report disclosing pseudolaxity with 
valgus stress, although the ligament actually had good 
stability.  

The Board notes the knee is not ankylosed.  Thus, a higher 
rating is not warranted under Diagnostic Code 5256.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

August 1, 2004

The evidence in this case supports a 60 percent evaluation 
under Diagnostic Code 5055.  The Board notes that the AOJ 
requested an opinion from the March 2004 VA examiner as to 
the degree of right knee impairment, but none was provided.  
Regardless, the report of examination contains sufficient 
information to make a determination.  On VA examination in 
March 2004, he was noted to use a walker and a cane.  There 
was swelling and moderate effusion of the right knee and mild 
tenderness about the entire right knee, and tenderness at the 
medial joint line.  While painful motion was noted at 108 to 
110 degrees and 10 to 12 degrees short of extension, the 
examiner stated he had lost between 30 and 35 percent to of 
his range of motion, strength coordination, and fatigability 
of the right knee.  The appellant is competent to report his 
symptoms and the Board finds his testimony to be credible.  
At the hearing before the undersigned Law Judge, the 
appellant testified that he has severe right knee pain that 
makes walking difficult, and that he used crutches to prevent 
falls.  Transcript at 9-10 (2005).  He stated that he had 
difficulty walking up as little as four stairs.  Id. at 11.  
He testified that he needed help to do grocery shopping.  Id 
at 12.  

In sum, the Board finds that the appellant has post 
arthroplasty residuals to include severe painful motion or 
weakness in the right knee and that a 60 percent evaluation 
is warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In this case, the Board finds no other 
provision upon which to assign a higher rating.








ORDER

A rating in excess of 10 percent for limitation of 
motion/painful motion of the right knee on flexion due to a 
right knee injury is denied.

A 10 percent rating for functional impairment of extension of 
the right knee due to a right knee injury is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

A separate rating for instability, prior to July 18, 2002, is 
denied.  

A 60 percent evaluation for total right knee arthroplasty, 
history of arthritis, and chronic synovitis with patellar 
dislocation postoperative reconstruction, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


